Title: To John Adams from Archibald Campbell, 18 December 1777
From: Campbell, Archibald
To: Adams, John


      
       Sir
       Concord 18th: December 1777
      
      Mr. Heman Allen of Salisbury has transmitted to me the inclosed Copy of a letter from Mr. Bowdinot Commissary General of Prisoners for the American Army; wherein he is pleased to signify that he is willing to accede to my being immediately exchanged for Colol. Ethen Allen, incase the matter could be accomplished by my writing to Newyork.
      The experience I have already had of the inefficacy of episto­lary endeavours, convinces me, that obstructions from Governor Trion on that subject, require the exertions of personal industry to combat them. For the purpose of negotiating that business, as well as matters of interesting concern to my family in Europe, which have suffered exceedingly by the length of my Captivity; I made application to the Honorable Council at Boston for leave to go to Newyork upon my Parole of honor; from whence I should immediately return; incase the best exertions in my power to accomplish this Exchange, should contrary to my expectations prove ineffectual. But as the Honorable Council at Boston are pleased to say—“Considering the resolutions of Congress respecting Colol. Campbell, they do not think it proper at this time to grant his request.” I have taken the liberty of addressing you, from the hope, that you may do me the honor to remove an objection which seems to have arisen from a just delicacy to the Orders of the Honorable The Continental Congress.
      I am perswaded Sir, it was never justly pretended, that an improper Conduct on my part as a prisoner of War, gave birth to the resolution of Congress for my being taken into close custody; and that necessity alone from not having an officer of General Lee’s destinction in their possession, occasioned a retaliation of circumstances on the persons of Six Officers of the British Army inferior to him in point of Rank.
      Since that period, the Captor capture of General Prescott has fully removed that Act of necessity; and there is reason to presume, that the justice and Candour of Congress, meant their resolution of my being held in close custody, should not only cease; but that an extintion of my former Parole as a prisoner of War, should be duely granted to me on terms as honorable as I had ever enjoyed it. If such is the case, I have reason to apprehend, the Honorable Council at Boston are not fully informed of the circumstance; and from that cause, have been pleased to decline their compliance to a request, in which the interest of Colol. Allen is equally concerned. The repeated instances of similar Obligations being granted to the field Officers of the American Army, who have obtained permission to retire on Parole of honor from Newyork, seem on the principles of common reason and Equity, to Justify my claim to such an indulgence.
      On this presumtion Sir, I have used the freedom of offering the subject of my request to your notice. Should your Ideas suggest that the resolution of the Honorable Congress respecting my confinement, ought not to operate to my disadvantage after the captor of Genl. Prescott; so long at least, as my conduct as a prisoner of War, stand irreproachable; your interposition with the Honorable Council to that effect, and any act of kindness which may enable me to prosecute an exchange for Colol. Allen, will at all times be Acknowledged as a very singular favour confered upon Sir Your Most Obedient and Most humble servant,
      
       Archd: CampbellLieut. Colol: 71st: Regiment
      
     